

113 S381 ES: To award a Congressional Gold Medal to the World War II members of the “Doolittle Tokyo Raiders”, for outstanding heroism, valor, skill, and service to the United States in conducting the bombings of Tokyo.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



113th CONGRESS1st SessionS. 381IN THE SENATE OF THE UNITED STATESAN ACTTo award a Congressional Gold Medal to the World War II
		  members of the Doolittle Tokyo Raiders, for outstanding heroism,
		  valor, skill, and service to the United States in conducting the bombings of
		  Tokyo.1.FindingsCongress finds that—(1)on April 18,
			 1942, the brave men of the 17th Bombardment Group (Medium) became known as the
			 Doolittle Tokyo Raiders for outstanding heroism, valor, skill,
			 and service to the United States in conducting the bombings of Tokyo;(2)80 brave American
			 aircraft crewmen, led by Lieutenant Colonel James Doolittle, volunteered for an
			 extremely hazardous mission, without knowing the target,
			 location, or assignment, and willingly put their lives in harm's way, risking
			 death, capture, and torture;(3)the conduct of
			 medium bomber operations from a Navy aircraft carrier under combat conditions
			 had never before been attempted;(4)after the
			 discovery of the USS Hornet by Japanese picket ships 170 miles further away
			 from the prearranged launch point, the Doolittle Tokyo Raiders proceeded to
			 take off 670 miles from the coast of Japan;(5)by launching more
			 than 100 miles beyond the distance considered to be minimally safe for the
			 mission, the Doolittle Tokyo Raiders deliberately accepted the risk that the
			 B–25s might not have enough fuel to reach the designated air-fields in China on
			 return;(6)the additional
			 launch distance greatly increased the risk of crash landing in Japanese
			 occupied China, exposing the crews to higher probability of death, injury, or
			 capture;(7)because of that
			 deliberate choice, after bombing their targets in Japan, low on fuel and in
			 setting night and deteriorating weather, none of the 16 airplanes reached the
			 prearranged Chinese airfields;(8)of the 80
			 Doolittle Tokyo Raiders who launched on the raid, 8 were captured, 2 died in
			 the crash, and 70 returned to the United States;(9)of the 8 captured
			 Doolittle Tokyo Raiders, 3 were executed and 1 died of disease; and(10)there were only
			 5 surviving members of the Doolittle Tokyo Raiders as of February 2013.2.Congressional
			 gold medal(a)Presentation AuthorizedThe
			 President pro tempore of the Senate and the Speaker of the House of
			 Representatives shall make appropriate arrangements for the award, on behalf of
			 Congress, of 6 gold medals of appropriate design in honor of the World War II
			 members of the 17th Bombardment Group (Medium) who became known as the
			 Doolittle Tokyo Raiders, in recognition of their military
			 service during World War II.(b)Design and
			 strikingFor the purposes of the award referred to in  subsection (a), the Secretary of the Treasury shall strike the gold medals with suitable
			 emblems, devices, and inscriptions, to be determined by the Secretary.(c)Following Award of Medals(1)In
			 generalFollowing the award of the gold medals referred to in subsection (a), 5 of the gold medals shall be given to the 5 surviving members of the mission as of February 2013  or their next of kin, with a sixth medal to be given to the National Museum of the United States Air
			 Force, where it shall be displayed with the Doolittle Tokyo Raiders Goblets, as
			 appropriate, and made available for research.(2)Sense of
			 CongressIt is the sense of Congress that the National Museum of
			 the United States Air Force should make the gold medal received under paragraph (1) available for display elsewhere, particularly at other locations and
			 events associated with the Doolittle Tokyo Raiders.3.Duplicative MedalsUnder such regulations as the Secretary may prescribe, the
			 Secretary may strike and sell duplicates in bronze of the gold medal struck
			 under this Act, at a price sufficient to cover the costs of the medals,
			 including labor, materials, dyes, use of machinery, and overhead
			 expenses.4.Status of Medals(a)National
			 medalsMedals struck pursuant to this Act are national medals for
			 purposes of chapter 51 of title 31, United States Code.(b)Numismatic medalsFor purposes of sections 5134 and 5136 of title 31, United States Code, all medals struck under this Act are numismatic items.Passed the Senate November 19, 2013.Secretary